 

 

IN THE UNrrED sTATEs DIsTRlCT CouRT
2019 JAH 16 PH 2= 36

FOR THE SOUTI-IERN DISTRlCT OF GEORGIA

CLER§£;)_.}'."DQL

  

DUBLIN DIVlSION SO. 31 51 i".i{~"
JOSE SOLIDAD CHAVEZ, )
Petitioner, §
v. § CV 318~087
WARDEN VANCE LAUGHLIN, §
Respondent. §
0 R D E R

At`ter a carel"ul, de novo review of the file, the Court concurs With the Magistrate
Judge’s Report and Recommendation, to which no objections have been tiled. Accordingly,
the Court AD()PTS the Report and Recommendation of the Magistrate Judge as its opinion,
DENIES AS MOOT Petitioner’s motion to proceed in forma pauperi's, (doc. no. 6), and
DISMISSES this case filed pursuant to 28 U.S.C. § 2241 for lack ofjurisdiction.

Further, a state prisoner seeking relief under § 2241 must obtain a certificate of
appealability (“COA”) before appealing the denial of his application for a Writ of habeas
colpus. g Sawyer v. I-Iolder, 326 F.3d 1363, 1364 n.3 (llth Cir. 2003) (“[S]tate prisoners
proceeding under § 2241 must obtain a COA to appeal.”) This Court should grant a COA
only it` the prisoner makes a “substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(€)(2). For the reasons set forth in the Report and Recomrnendation, and in

consideration of the standards enunciated in Slack v. McDaniel, 529 U.S. 473, 482-84

 

 

 

(2000), Petitioner has failed to make the requisite showing. Accordingly, the Court DENIES
a COA in this case. Moreover, because there are no non-frivolous issues to raise on appeal,
an appeal would not be taken in good faith, and Petitioner is not entitled to appeal in forma

pauperis _S_Y 28 U.S.C. § 1915(a)(3).
Upon the foregoing, the C CLOSES this civil action.
SO ORDERED this /@f]anuary 2019

, at Augu ta, Georgia.
'/ M

UN'ITED sTA%s DISTRICT JUDG

 

